I congratulate 
the Secretary-General on his assumption of such a high 
office within the international system. I welcome his 
decision to encourage high-level debate on the 
extremely grave issue of climate change. It is most 
appropriate that that discussion take place here at the 
United Nations.  
 Let us not delude ourselves. If the groundwork of 
global development is not rebuilt, the risks of 
unprecedented environmental and human catastrophe 
will grow. We must overcome the apparently pragmatic 
and sophisticated notion   which is actually 
anachronistic, predatory and senseless   that profits 
and wealth can grow forever, at any cost. There are 
prices that humanity cannot afford to pay at the risk of 
destroying the material and spiritual foundations of our 
collective existence   at the risk of self-destruction. 
The preservation of life must prevail over mindless 
greed. 
 The world will not correct its irresponsible 
relationship with nature, however, until we change the 
way development relates to social justice. If we want to 
salvage our common heritage, a new and more 
balanced distribution of wealth is needed, both 
internationally and within each country. Social equity 
is our best weapon against the planet’s degradation. 
Each one of us must do our part. It is unacceptable that 
the cost of the irresponsibility of a privileged few be 
shouldered by the dispossessed of the Earth. 
 The most highly industrialized countries can and 
must set the example. Full compliance with their 
commitments under the Kyoto Protocol is 
indispensable. That is not enough, however. We need to 
set more ambitious goals for 2012 onwards and we 
must take strong action to ensure universal accession to 
the Protocol. Developing countries must also help in 
combating climate change. We need clear national 
strategies to hold Governments accountable to their 
peoples. 
 Brazil will soon launch its own national plan to 
combat climate change. The Amazon forest is one of 
the areas most vulnerable to global warming, but the 
threats cover all continents. They range from greater 
desertification to the outright disappearance of 
territories or even of entire countries lost to rising sea 
levels. Brazil has undertaken major efforts to minimize 
the impact of climate change. Suffice it to say that, in 
recent years, we have halved the rate of deforestation 
in the Amazon region. 
 Results like that should come as no surprise. 
Brazil will under no circumstance abdicate either its 
sovereignty or its responsibilities in the Amazon. Our 
recent achievements derive from an increasing 
presence of the Brazilian State in the region, fostering 
sustainable development with economic, social, 
educational and cultural benefits for its more than 
20 million inhabitants. 
 I am convinced that our experience can enrich 
similar endeavours in other countries. In Nairobi, 
Brazil proposed the adoption of economic and financial 
incentives to reduce deforestation on a global scale. We 
must also increase South-South cooperation while 
promoting innovative modalities of joint action with 
developed countries. That is how we can materialize 
the principle of shared but differentiated 
responsibilities. 
 It is very important to adopt an integrated 
political approach to the environmental agenda as a 
whole. Brazil hosted the United Nations Conference on 
Environment and Development   the Earth Summit. 
We need to review what has been achieved since then, 
and set a new course of action. I therefore propose that 
we hold a new Conference, in 2012, the “Rio +20” 
Conference to be hosted by Brazil. 
 We will not overcome the terrible impacts of 
climate change until humanity changes its patterns of 
energy production and consumption. The world 
urgently needs to develop a new energy matrix in 
which bio-fuels will play a vital role. Bio-fuels 
significantly reduce greenhouse gas emissions. With its 
increased and more efficient use of ethanol, Brazil has 
kept 644 million tons of carbon dioxide from being 
emitted into the atmosphere over the past 30 years. 
 Bio-fuels can be much more than a clean-energy 
alternative. Ethanol and bio-diesel can open up 
excellent opportunities for over 100 poor and 
developing countries in Latin America, Asia and, 
especially, Africa. They can enhance energy autonomy, 
without costly investments. They can create jobs and 
income and promote family farming. They can help 
balance trade deficits by reducing imports and 
generating surplus exportable crops. 
 Brazil’s experience over three decades has shown 
that bio-fuel production does not affect food security. 
Sugarcane crops cover just 1 per cent of the country’s 
arable land, and yields continue to rise. People do not 
go hungry around the world for lack of food, but rather 
for lack of income, which afflicts almost 1 billion men, 
women and children. 
 It is entirely possible to combine bio-fuels with 
environmental protection and food production. We will 
ensure that bio-fuel production complies with all social 
and environmental guarantees. Our Government has 
decided to implement a complete agro-ecological 
zoning of the country in order to identify farmland best 
suited to producing bio-fuels. Brazilian bio-fuels will 
reach the world market with a seal of assurance for 
their social, labour and environmental quality. 
 In 2008, Brazil is set to host an international 
conference on bio-fuels that will lay the foundations 
for wide-ranging global cooperation. I hereby invite all 
countries to participate. 
 Sustainable development is not just an 
environmental issue; it is also a social challenge. We 
are making Brazil less unequal and more dynamic. The 
country is growing again, creating jobs and distributing 
income. This time, opportunities are being created for 
all. We are paying off a centuries-old social debt, while 
at the same time investing heavily in quality education, 
science and technology.  
 We have honoured our commitment to “zero 
hunger” by sweeping away that scourge from the lives 
of over 45 million people. We achieved the first 
Millennium Development Goal 10 years ahead of 
schedule, cutting extreme poverty in our country by 
more than half. Fighting hunger and poverty should be 
the concern of all peoples. A global society held back 
by growing income disparities is simply not viable. 
There will be no lasting peace if we do not 
progressively reduce inequality. 
 In 2004, we launched the global Action against 
Hunger and Poverty. Early results are encouraging, 
particularly the creation of the International Drug 
Purchase Facility (UNITAID). UNITAID has already 
achieved 45-per-cent price cuts in drugs used against 
AIDS, malaria and tuberculosis for the poorest 
countries of Africa. The time has come for us to give it 
a new push. We cannot allow ideas that so mobilized 
our countries to fade because of bureaucratic inertia. 
 However, the final defeat of poverty demands 
more than international solidarity. It depends above all 
on new economic relations that no longer penalize poor 
countries. The Doha Round of the World Trade 
Organization should promote a true pact for 
development by adopting fair and balanced rules for 
international trade. Farm subsidies that make the rich 
richer and the poor poorer are no longer acceptable. We 
cannot accept agricultural protectionism that 
perpetuates dependency and underdevelopment. Brazil 
will spare no effort for a successful conclusion of those 
negotiations, which must, above all, benefit the poorest 
countries. 
 Building a new international order is no 
rhetorical turn of phrase; it is a matter of common 
sense. Brazil is proud of its contribution to South 
American integration, particularly through the 
Common Market of the South. We are working to bring 
together peoples and regions. We seek to enhance 
political dialogue and economic links with the Arab 
world, Africa and Asia, and we do so without 
sacrificing our traditional partners. Brazil has set up an 
innovative cooperation mechanism with India and 
South Africa. Together we are working on specific 
projects to help in various countries, including Haiti 
and Guinea-Bissau. 
 We all agree on the need for increased 
participation by developing countries in the major 
international decision-making bodies, in particular the 
Security Council. The time has come to move from 
words to action. We appreciate recent proposals by 
President Sarkozy to reform the Security Council, with 
the inclusion of developing nations. A review of 
decision-making processes within international 
financial institutions is also required. 
 The United Nations is our best tool to deal with 
today’s international challenges. It is through 
multilateral diplomacy that we find the way to 
fostering peace and development. Brazil’s role 
alongside other Latin America and Caribbean nations 
in the United Nations Stabilization Mission in Haiti 
highlights our efforts to strengthen multilateral 
institutions. In Haiti, we are showing that peace and 
stability are built with democracy and social 
development. 
 Walking into this building, representatives to the 
United Nations can admire a work of art that Brazil 
presented to the United Nations 50 years ago. I am 
referring to the murals that portray war and peace 
painted by a great Brazilian artist, Cândido Portinari. 
The suffering so expressively portrayed in the mural 
depicting war brings to mind the United Nations 
crucial responsibility in containing the risk of armed 
conflict. The second mural reminds us that peace is 
much more than the absence of war. It evokes well-
being, health and harmonious coexistence with nature. 
It calls for social justice, freedom and overcoming the 
scourges of hunger and poverty. It is not by mere 
chance that those who enter the building face the mural 
portraying war, while those who leave see the mural 
depicting peace. The artist’s message is simple but 
powerful: transforming suffering into hope, and war 
into peace, is the essence of the United Nations 
mission. Brazil will continue to work to realize those 
high expectations. 
